DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 12, 2021, has been entered.
Claims 1, 6-7, and 9 are amended; claim 14 is new. 
The applicant contends that Nakano’s target member (7) covers the entirety of the cooling plate (5), whereby the clamps are pressed flush against both. Likewise, Horiuchi’s clamp (13) is unspaced relative to its contacting surfaces. Conversely, independent claims 1 and 9 have been amended to codify a gap between the clamp and the “lateral surfaces of the cooling plate and the cooling target member” (pp. 9-10). Finally, Nakano intends for the target member’s (7) entire surface to contact the cooling plate to achieve uniform temperature distributions, whereby modifying the reference in the manner directed by the Office thwarts this objective (p. 10). 
In response, the examiner has substituted the reference of Cheng for Horiuchi, whereby the former depicts a clamp ring (78) manifesting the claimed lateral spacing (Figs. 13). Nakano, too, depicts a ring (9) which is spaced apart from the lateral surfaces of both the cooling plate (5) and target member (7). In view of Cheng’s demonstration that pressure can be applied via a ring to a single radial position on the front face of a plate to ensure its affixment, the Office anticipates that one of ordinary skill would contemplate the use of Nakano’s ring (9) to achieve this same task given the similarity of their structural configurations. Lastly, given that the applicant secures the workpiece in the same way without vitiating thermal uniformity, it stands to reason that the proposed arrangement will continue to satisfy this same imperative.  
Drawings
Replacement drawings were received on August 12, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 9 specifies a “clamp configured to hold the cooling plate.” As shown by Figures 3, however, the clamp (40) is suspended from the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, JP 03-082022, in view of Cheng et al., US 5,215,619.
Claims 1-2, 9, 12, 14: Nakano discloses a parallel plate etching apparatus, comprising (Fig. 1; Abstract):
A chamber (11);
A carbon cooling target member (7) serving as a ceiling electrode plate;
A cooling plate (5) for cooling the target member;
A clamp (8) configured to hold the cooling plate;
Wherein the cooling plate (5) includes:
A spherical portion having a spherical surface facing the cooling target member (7);
A center portion that bulges toward the cooling target member with respect to a peripheral edge portion;
Although a thinner, “flat portion” is situated directly outside of the cooling plate’s spherical portion, this flat part appears to be a member of the electrode (1) instead of the cooling plate (5). (Claims 1 and 9 require the cooling plate to have a “flat portion.”) Even so, treating units 1 and 5 as an integral member would have been obvious to the skilled artisan, as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 US 164 (1893)).
Secondly, Nakano affixes the target member (7) via a screw (8) which embeds within said flat portion. As such, the screw does not apply a “predetermined pressure to the spherical portion,” as the claims require. In supplementation, Cheng provides an annular clamp (78) which applies a pressure to the spherical portion (72B) of a cooling plate (72) through a surface of a target member (75) (13, 32-49; Figs. 13.) As shown, a gap is disposed between the clamp (78) the lateral surfaces of the plate and member. Figure 1 of Nakano depicts an annular structure (9), as well, which affixes to the 
Claim 3: Although Nakano is silent regarding the level of pressure applied, but it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980). It is the position of the Office that one of ordinary skill, through routine experimentation oriented towards optimization, would have been capable of discovering the claimed value.
Claim 4: Nakano is silent regarding the radius of the cooling plate, but it is the position of the Office that one of ordinary skill, through routine experimentation, would render the claimed range obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Claims 5, 7: The cooling target (7) member functions as an electrode, as it is formed of an electrically conductive material and is directly connected to the upper electrode (1) of the parallel plate etching apparatus. 
Claim 10: As shown by Figure 1, the center portion of Nakano’s cooling target member (7) bulges toward the substrate (4). 
Claim 11: Nakano’s clamp (8) is constituted by a “screw” (Abstract). 
Claims 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Cheng, and in further view of Honda et al., US 2007/006898.
Claims 6, 8: Nakano is silent regarding the presence of a heat transfer sheet. In supplementation, Honda describes a parallel-plate etching system comprising an electrode (38) and an attendant cooling plate (47) (Fig. 2). Between these two components, Honda inserts a polyimide sheet (48) to facilitate heat transfer [0082, 0084]. For at least this reason, it would have been obvious to the skilled artisan to integrate a polymer sheet between Nakano's cooling target member and cooling plate.
Claim 13: Figure 2 of Nakano already teaches a stepwise transition at the periphery of the cooling target member (7). Coupled with Honda’s insight that plasma density is highest in the center of the processing region and the accompanying strategy of increasing the thickness of the cooling target member’s center (53) to compensate for this asymmetry ([0112]; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716